Title: To Thomas Jefferson from Abraham R. Laurence, 17 October 1808
From: Laurence, Abraham R.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York Octo. 17th. 1808
                  
                  Agreeable to your directions I have this day handed to Mr Gelston the small Package of Spanish Wheat addressed to you at Washington— He engages to forward it by the first safe conveyance—
                   I sincerely hope it may produce abundantly & be found to merit the liberal distribution you are so good as to promise—
                  With sentiments of particular regard I remain Sir your Obed Servt
                  
                     Abm R Laurence 
                     
                  
               